             Case 2:18-cr-00123-cr Document 1-1 Filed 10/15/18 Page 1 of 4




                                                AFFIDAVIT

       I, Wade Cochran, having been duly sworn, do hereby depose and state as follows:

        1.     I am a Detective Sergeant with the Montpelier, Vermont, Police Department. I

am currently assigned to the Vermont Drug Task Force as a Detective. I have been on the Task

Force since December 2013. I have been a police officer since 2002. I have received specialized

training in the investigation of drug crimes.

       2.      This affidavit is submitted to show that probable cause exists to believe that

Krystal Whitcomb knowingly and intentionally distributed heroin, a Schedule I controlled

substance, in violation of 21 U.S.C. § 841(a)(l).

       3.      The information contained in this affidavit is based on my training and

experience, as well as my own investigation and information I received from other agents, law

enforcement personnel, and witnesses. This affidavit is intended to show that there is sufficient

probable cause to believe that Krystal Whitcomb committed the foregoing offense and does not

set forth all facts I know from my investigation into this matter.

       4.      In July 2018, the VDTF started an investigation into the distribution of heroin by

Michael Pimental, Krystal Whitcomb and Shawn Whitcomb. Krystal Whitcomb is Shawn

Whitcomb's daughter. The investigation utilized a cooperating individual ("CI") who told me,

among other things, that Krystal Whitcomb was dealing heroin for her boyfriend, Michael

Pimental. The CI agreed to participate in a controlled buy of heroin from Krystal in exchange

for payment. The Cl's criminal history consists of two prior misdemeanor convictions for petit

larceny (in 2016 and 2017) and a 2017 felony for larceny from a person. On the felony

conviction and one of the misdemeanors, the CI received a two-year deferred sentence.

       5.      On October 10, 2018, I met with the CI in St. Johnsbury to arrange the buy of




                                                      1
            Case 2:18-cr-00123-cr Document 1-1 Filed 10/15/18 Page 2 of 4




heroin from Krystal. The CI exchanged a series of text messages with the phone number 802-

274-4145, which the CI said was the phone number for Krystal. During the texts, the CI and

Krystal agreed to meet so the CI could pay Krystal back for a previous drug debt, and also so the

CI could purchase more heroin.

       6.      Prior to and following the controlled buy, the CI was searched and no large sums

of money, drugs or contraband were found. Law enforcement also surveilled the area around the

buy, audio and video recorded the buy, and provided the CI with serialized currency to conduct

the buy.

       7.      On October 101\ members of the Task Force dropped the CI off in St. Johnsbury.

I then observed a silver Cadillac pull into the parking lot and I saw that Krystal Whitcomb was

the operator of the car. I am familiar with Krystal based on my participation in this case, and

because I interviewed her in connection with this case (as described below). The CI walked to

the driver's side of the car, met with Krystal and gave Krystal $200 ($100 toward the drug debt

and $100 toward the heroin purchase). Krystal gave the CI eight bags of heroin and while the CI

was standing by the car, Krystal appeared to snort a substance the CI believed was heroin.

       8.      The CI left the transaction and later provided me with the eight bags of heroin the

CI purchased from Krystal. The suspected heroin field tested positive for heroin and fentanyl. I

later reviewed the audio and video recording of the controlled buy and it is consistent with the

information described above.

       9.      On October 13, 2018, the Vermont State Police started an investigation into the

disappearance of Michael Pimental, Krystal's boyfriend. The next day, on October 14, 2018, a

Deputy Sheriff in Grafton County New Hampshire stopped the silver Cadillac in Haverhill, New

Hampshire for a motor vehicle violation. Krystal was in the passenger seat and an unknown




                                                    2
             Case 2:18-cr-00123-cr Document 1-1 Filed 10/15/18 Page 3 of 4




male was driving the car. Vermont State Police (VSP) detectives Mark Potter and Drew Cota

arrived on the scene of the stop and spoke to Krystal about Pimental. During the stop, law

enforcement recovered two firearms. The first, a Highpoint model JCP .40 caliber Smith and

Wesson, was found tucked between the passenger seat and the center console and was loaded

with a full magazine. The second, a Highpoint model CF380 .380 caliber, was found in a bag

belonging to Krystal. This second gun had a round in chamber. Krystal told VSP that both

firearms belonged to her.

       10.      The operator of the Cadillac was ultimately arrested on New Hampshire state

charges and the Cadillac was towed. VSP detectives offered Krystal a ride back to Vermont and

she agreed. At approximately 1:40 p.m., on October 14th, the detectives and Krystal arrived in

the parking lot of the St. Johnsbury barracks. As Krystal exited the front passenger seat of the

car, a small rectangular package and a blue straw fell from her lap. The detectives recognized

these items as possibly drugs and drug paraphernalia, and seized them. The detectives later

opened the package and found three bundles of a substance which field tested positive for heroin

and fentanyl.

       11.      VSP detectives then interviewed Krystal regarding the suspicious death of a

person believed to be Michael Pimental. During the interview, Krystal was arrested for the

October 10th controlled buy. I then read Krystal her Miranda rights which she agreed to waive in

writing. Krystal told me, among other things, that she travels out-of-state with Pimental to pick

up heroin.

       12.      After my interview with Krystal, I was looking at the video monitor for the room

where Krystal was sitting and I observed her reaching near the waistband of her pants. Other

VSP detectives observed the same thing. Detectives then confronted Krystal and Krystal




                                                    3
           Case 2:18-cr-00123-cr Document 1-1 Filed 10/15/18 Page 4 of 4




produced several packages of a substance which field tested positive for cocaine. The

substances, with packaging, collectively weighed approximately two ounces.

       Dated at Burlington, Vermont, this 15 th day of October, 2018.


                                                   ~RA~-
                                                   Vermont Drug Task Force


       Sworn to and subscribed before me this 15 th day of October, 2018.

                                             ~~~-




                                                   4
